Case 3:20-cv-00578-TAD-KLH Document 18 Filed 08/25/20 Page 1 of 3 PageID #: 86



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION

TAYLA GREENE                                          CIVIL ACTION: 3:20CV-00578

VERSUS                                                JUDGE DOUGHTY

DAKOTA DEMOSS, ET AL.                                 MAG. JUDGE HAYES

              UNOPPOSED MOTION FOR EXTENSION OF TIME

      NOW INTO COURT, through undersigned counsel, come Defendants, MASTER

TROOPER KORY YORK, SERGEANT FLOYD McELROY, LIEUTENANT JOHN CLARY,

CAPTAIN JOHN PETERS, who respectfully represent:

                                           1.

      The undersigned counsel has been retained to take over the file of another attorney

for representation of Defendants, MASTER TROOPER KORY YORK, SERGEANT FLOYD

McELROY, LIEUTENANT JOHN CLARY, CAPTAIN JOHN PETERS.

                                           2.

      The undersigned counsel needs additional time within which to prepare and file

responsive pleadings.

                                           3.

      Movants request an extension of their deadline for filing responsive pleadings to

September 14, 2020.

                                           4.

      The undersigned certifies that on the 19th day of August, 2020, defense counsel did

confer with plaintiff counsel Mark Maguire regarding this requested extension of time for

filing responsive pleadings, and plaintiff counsel Mark Maguire agreed in writing to the

requested extension of the deadline.
Case 3:20-cv-00578-TAD-KLH Document 18 Filed 08/25/20 Page 2 of 3 PageID #: 87



      WHEREFORE, Defendants, MASTER TROOPER KORY YORK, SERGEANT

FLOYD McELROY, LIEUTENANT JOHN CLARY, CAPTAIN JOHN PETERS, respectfully

pray for an order permitting the extension of the responsive pleading deadline to

September 14, 2020.

      Shreveport, Louisiana, this the 25th day of August, 2020.

                                        Respectfully submitted,

                                        JEFF LANDRY
                                        Attorney General


                                        By: s/ Brian D. Smith
                                             Brian D. Smith (#12151)
                                             Special Assistant Attorney General
                                             CASTEN & PEARCE, APLC
                                             Post Office Box 1180
                                             Shreveport, LA 71163-1180
                                             Telephone: (318) 221-3444
                                             Facsimile: (318) 221-8811
                                        ATTORNEY FOR DEFENDANTS MASTER
                                        TROOPER KORY YORK, SERGEANT
                                        FLOYD McELROY, LIEUTENANT JOHN
                                        CLARY, AND CAPTAIN JOHN PETERS

               CERTIFICATION OF COMPLIANCE WITH LR 7.9

      I hereby certify that, by electronic mail dated August 19, 2020, counsel for the

parties have discussed the foregoing motion for extension. Counsel for Plaintiff, Tayla

Greene, consents to the motion of Defendants, Master Trooper Kory York, Sergeant Floyd

McElroy, Lieutenant John Clary, Captain John Peters, requesting to extend his deadline

to file responsive pleadings until September 14, 2020.

                                         s/ Brian D. Smith
                                        Brian D. Smith



                                           2
Case 3:20-cv-00578-TAD-KLH Document 18 Filed 08/25/20 Page 3 of 3 PageID #: 88




                                CERTIFICATE

      I hereby certify that a true and correct copy of the foregoing Unopposed Motion

for Extension of Time to File Responsive Pleadings has been electronically filed on the

25th day of August, 2020, with the Clerk of Court and all counsel of record using the

Court’s CM/ECF.

                                           s/ Brian D. Smith
                                               BRIAN D. SMITH




                                          3
